Citation Nr: 1134438	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia of the left knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia of the right knee, manifested by instability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative joint disease of the left knee, manifested by limitation of flexion, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, manifested by limitation of flexion, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, manifested by limitation of extension.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee, manifested by limitation of extension.

7.  Entitlement to an initial evaluation in excess of 10 percent for instability, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1953.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from October 2007, February 2008, and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied, in pertinent part, an increased rating for service-connected left knee and right knee disabilities.  The Board notes that the June 2011 rating decision granted service connection for limitation of extension, bilaterally, in addition to instability, left knee.  

In August 2005, the Veteran testified at a Decision Review Officer (DRO) hearing.  A copy of the hearing transcript is of record.  Pursuant to his request, the Veteran was scheduled for a hearing before a Veterans Law Judge in January 2010.  The Veteran failed to report for the scheduled hearing, thus the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  The Veteran's claim was remanded by the Board for additional development in March 2010.

The issue entitlement to service connection for pes planus and an umbilical hernia has been raised by the record (see Brief, August 16, 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Chondromalacia of the left knee is currently assigned the maximum rating pursuant to Diagnostic Code 5258.

2.  Chondromalacia of the right knee is not manifested by moderate instability.

3.  Degenerative joint disease of the left knee is not manifested by moderate instability, limitation of flexion to 30 degrees, nor limitation of extension to 15 degrees.

4.  Degenerative joint disease of the right knee is not manifested by limitation of flexion to 30 degrees, nor limitation of extension to 15 degrees.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 20 percent for chondromalacia of the left knee is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2010).

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee manifested by instability is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee, manifested by limitation of flexion, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

4.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee, manifested by limitation of flexion, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, manifested by limitation of extension, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2010).

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee, manifested by limitation of extension, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2010).

7.  Entitlement to an initial evaluation in excess of 10 percent for instability, left knee, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In April 2007 and June 2010, VA provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  These letters also informed him of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in connection with his claims, most recently, in June 2011.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination reports are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods where the Veteran's service-connected disabilities has resulted in symptoms that would warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the Veteran's disability is rated pursuant to Diagnostic Codes 5299-5258 (chondromalacia, left knee), 5010-5260 (degenerative joint disease, bilateral knees), 5261 (degenerative joint disease, left knee), and 5257 (chondromalacia, right knee; instability, left knee).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).

The Veteran's chondromalacia of the left knee has been rated by analogy to dislocated semilunar cartilage.  A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).  

Under Diagnostic Code 5010, arthritis due to trauma, confirmed by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Diagnostic Code 5260 provides for a 10 percent evaluation where flexion is limited to 45 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; and 30 percent evaluation where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires extension limited to 10 degrees; a 20 percent evaluation requires extension limited to 15 degrees; a 30 percent evaluation requires extension limited to 20 degrees; a 40 percent evaluation requires extension limited to 30 degrees; and a 50 percent evaluation requires extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

A separate diagnostic code may be provided for recurrent subluxation or lateral instability, which is the case here for the Veteran's bilateral knees.  Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In a precedent opinion, VA's General Counsel concluded that a veteran who has arthritis and instability in his knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.

During the appellate period, the Veteran has been afforded numerous VA examinations to address the disabilities at issue.  In August 2007, the Veteran reported sharp knee pain with radiating numbness and tingling, bilaterally.  He reported that he wore a left and right knee brace at all times, and that he had shots in the both knees for pain.  He noted that he was unable to support his weight on either knee, and that he was unable to bend his left knee to the same extent as the right.  He further noted that his left knee gave out five times daily, while his right gave out 2-3 times daily.  Flare-ups occurred with use.  The Veteran used a walker or bilateral canes to ambulate, though he was unable to walk distances and had difficulty walking up and down steps.  He denied dislocation or subluxation of either knee.  He reported swelling, left greater than right, but denied heat or redness.  He noted problems with loss of balance, falling three times in the prior 90 days.

On examination, his posture was straight and his gait was stable, smooth, and symmetric.  His extremities were properly aligned and grossly symmetric, and strength was 2/5 in the lower extremities with fatigue and lack of endurance after continuous resistance greater than gravity.  Bilateral crepitus was noted, left greater than right, with negative Drawer tests bilaterally.  Mild left knee lateral laxity was observed.  Flexion in the left knee was to 88 degrees, with pain at 80.  Extension was to 0.  Right knee flexion was to 120, with pain at 115 degrees.  Extension was to 0.  Sensory was grossly intact.  The examiner diagnosed degenerative joint disease, left greater than right, with moderate contracture noted in left thigh, with a moderate to severe impact upon ability.  See VA examination report, August 2007.

X-ray reports from November 2007 revealed no acute fracture, bilaterally, nor dislocation or bone destruction.  The joint spaces were well-preserved.  There were spurs in the tibial spine, margin of the tibial plateau, and posterior aspect of the patella in both knees.  The Veteran was diagnosed with mild degenerative disease of the bilateral knees.  

The Veteran was afforded an additional VA examination in March 2008.  At that time, the Veteran reported constant left knee pain and occasional swelling, noting that the left knee was more severe than the right.  He reported difficulty bearing weight on the left knee, as well as occasional giving way.  The Veteran was not wearing a knee brace at the time of the examination, though he reported the use of a brace.  Dislocation/subluxation was not reported.  The Veteran was limited in his ability to walk and climb stairs.  He denied problems with loss of balance or falls.  He reported mild pain in the right knee, and he was able to flex and extend without pain.  

On examination, his posture was straight and his gait was stable.  Strength was 5/5 in the lower extremities with no fatigue or lack of endurance following continuous resistance.  There was no swelling or effusion in either knee.  Ligaments and cartilage were intact to appropriate stress vectors.  Tenderness was present within the overlying medical patella facet joints, bilaterally.  Flexion was from 0-110 in the left and from 0-120 degrees in the right.  Extension was to 0 degrees, bilaterally.  

The examiner further noted that degenerative changes were mild at best, and that the circumference measurements were the opposite of what they should reflect.  That is, if a patient is unable to flex the left knee, as stated in this examination, atrophy of the left quadriceps should be present, not right.  It was also noted that the Veteran did self-limit his knee motion.  With distraction, active measurements were as noted above.  During the examination, without distraction, left knee flexion was self-limited to 80 degrees (however the Veteran was sitting in the waiting room with at least 100 degrees of left knee flexion present).  See VA examination report, March 2008.

A March 2009 VA outpatient report diagnosed the Veteran with degenerative joint disease of the left knee, with no instability and full extension.  X-ray evidence of the right knee demonstrated no acute soft tissue, bone, or joint abnormality.

The next VA examination was conducted in September 2009.  It was noted that the Veteran's gait was stable, though slow and antalgic favoring the left leg.  The Veteran did not use a cane, and he was seated in the waiting room with both knees flexed greater than 90 degrees.  On examination, strength was 5/5 in the right lower extremity and 4/5 in the left with fatigue and lack of endurance following continuous resistance.  Ligamentous structures were stable on drawer tests to both varus and valgus force, bilaterally, and the Veteran resisted attempts to perform the McMurray test.  Crepitus was noted in both knees, and the Veteran reported pain with light palpation of the popliteal space of the left knee, while no pain was reported on the right.  

As noted above, left flexion in the waiting room was greater than 90 degrees, however in the examination room the Veteran was seated with no more than 70 degrees of flexion (while flexing his legs more than 100 degrees when removing his shoes).  The Board notes that range of motion during the actual examination is difficult to determine from the examination report.  There is one mention of passive range of motion from 0 to 80 degrees with pain, and then to 20 degrees of flexion with severe pain following repetition, though it was not stated as to which knee was tested.  Then, range of motion was reported as, at worst, extension to 0 and flexion to 80 in the right knee.  As such, the Board interprets the prior reading as relating to the left knee, but it is unclear.

The examiner pointed out the inconsistent nature of the Veteran's ranges of motion from this examination as well as prior reports.  It was noted that range of motion testing (presumably flexion to 20 degrees) was doubtful in view of no measureable atrophy of the thigh or calf muscles and the observed positioning of the knee at various other times.  Further, the Veteran reported pain as 10/10 during all range of motion testing, though this level of pain was not evident in the Veteran's facial expressions much of the time.  The Veteran was diagnosed with chondromalacia, left knee and degenerative joint disease, bilaterally.  See VA examination report, September 2009.

In the March 2010 remand, the Board noted that the examiner did not provide x-ray testing, but relied on prior x-ray reports within the claims file. Specifically, the examiner relied on a June 2009 x-ray report and noted that the report found mild degenerative disease of the left knee.  However, the examiner did not indicate findings with regard to the right knee and a copy of the x-ray report was not found within the claims file.  Additionally, the Board noted that recently-added treatment records, added to the claims file since the 2009 VA examination, demonstrated evidence that the Veteran's degenerative joint disease may be more severe than shown in the prior x-ray reports relied on by the 2009 VA examiner. 

A September 2009 orthopedic surgery outpatient note indicated that the Veteran was treated for swelling and increased pain in the knee (knee unspecified).  A transverse fracture of the patella was noted along with a history of degenerative joint disease with prior aspiration and injection treatments.  The report also showed x-ray findings that noted no changes in the position of the patella fracture and diagnosed severe degenerative joint disease with a painful knee effusion, status post patellar fracture.  The Board noted that there was no prior evidence of record regarding a patella fracture of either knee.  Specifically, the March and June 2009 x-ray reports relied on by the 2009 VA examiner noted no evidence of any acute fracture or other abnormalities of the bone or joint of either knee. 

Following a Board remand to obtain all available treatment records and an additional VA examination, the Veteran was afforded a VA examination in July 2010.  The Veteran reported bilateral knee pain, stiffness, and weakness, however he did not report giving way, instability, or incoordination.  There were no reported episodes of dislocation, subluxation or locking.  Flare-ups were not reported.  The Veteran's gait was antalgic, however there was no evidence of abnormal weight bearing.  On examination, left knee extension was to 0 degrees (normal) and flexion was to 90 degrees, with evidence of pain.  Right knee extension was to 0 degrees and flexion was to 80 degrees.  After repetitive testing, range of motion in the left knee was from 0 to 70 degrees, with 0 to 50 degrees in the right knee.  

The Veteran was again diagnosed with chondromalacia of the left knee and degenerative joint disease bilaterally.  The examiner also echoed comments from prior examinations, pointing out that flexion and extension were greater when observed than during actual testing.  See VA examination report, July 2010.

The most recent VA examination was conducted in June 2011.  At that time, the Veteran's gait was antalgic with poor propulsion.  It was noted that the Veteran suffered from dementia, and as such not all of his answers seemed plausible, such as his report of no right knee pain.  The Veteran did complain of pain, weakness, and stiffness in the left knee.  He denied any flare-ups, and he did not use any assistive devices.  He reported no locking, or falls, though he stated that he would stumble.  Range of motion in the left knee was from 5 to 70 degrees with no ligamentous laxity, crepitus, or soft tissue swelling in the left knee.  Following repetition, range of motion was 10 degrees of extension to 50 degrees of flexion.  In the right, range of motion was from 3 to 120 degrees without laxity.  Repetitive testing did not produce differing results.  The examiner reported that the left knee was indicative of moderately severe impairment, with very mild functional impairment in the right.  See VA examination report, June 2011.

The Board notes that all VA outpatient treatment records have been reviewed in conjunction with the Veteran's claim, to include those records associated with the claims file subsequent to the March 2010 Board remand.  However, there are no range of motion tests, or diagnoses for either knee, which reflect a severity greater than that reported during VA examinations of record.

Aside from the anomalous report of left knee flexion to 20 degrees during the VA examination in September 2009,  range of motion, at worst, demonstrated flexion is to 50 degrees following repetitive testing during the most recent VA examination.  The Board points out that the September examiner essentially dismissed the 20-degree finding, noting that the Veteran flexed the left knee greater than 90 degrees in the waiting room, and greater than 100 degrees in the examination room.  As such, the Board affords little probative value to this finding.  As to the right knee, flexion was limited to 50 degrees, at worst, in July 2010.  This limitation takes into account reports of pain and repetitive testing.  As such, a higher evaluation pursuant to Diagnostic Code 5260 is not warranted for either knee, as a 20 percent rating requires flexion limited to 30 degrees.

Throughout the appellate period, left knee extension, at worst, was limited to 10 degrees during the June 2011 VA examination.  At that time, extension in the right knee was limited to 3 degrees, which also reflected the greatest level of severity per the record.  Therefore, a higher rating is not available under Diagnostic Code 5261 for either knee, as objective testing has not demonstrated extension limited to 15 degrees.  While the Veteran has been assigned a compensable rating for right knee extension, the Board notes that the record does not demonstrate extension limited to 5 degrees so as to justify even a non-compensable evaluation strictly based on the range of motion findings.  But see, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation). 

Thus, although the Veteran does not meet the rating criteria for a 10 percent rating based on his actual limitation of flexion or extension of the right knee, painful motion warrants an evaluation of 10 percent for each.  Thus, both limitation of extension and limitation of flexion should receive a 10 percent rating, as reflected by his current evaluations.  A higher rating is not warranted then, even considering DeLuca directives, because evidence of record fails to demonstrate the functional equivalent of flexion limited to 30 degrees or extension limited to 15 degrees, in accordance with Diagnostic Codes 5260 and 5261.

As to the issue of instability, mild left knee laxity was observed in August 2007.  At that time, the Veteran reported that each knee gave out several times per day.  In March 2008, the Veteran reported occasional giving way of the left knee, though he was not wearing a brace at the time of the examination.  During objective testing, ligaments and cartilage were intact to appropriate stress testing.  In September 2009, ligamentous structures were stable to drawer tests to varus and valgus force, bilaterally.  In July 2010, the Veteran did not report giving way, instability, or incoordination.  Most recently, in June 2011, there was no ligamentous laxity of either knee following repetitive range of motion testing.  As such, the evidence of record fails to demonstrate the existence of a moderate impairment caused by instability to either knee.  Therefore, a rating of 20 percent or greater is not warranted at this time pursuant to Diagnostic Code 5257.

Regarding the Veteran's 20 percent evaluation, left knee, due to chondromalacia, his disability has been rated by analogy to dislocated semilunar cartilage.  Under Diagnostic Code 5258, a maximum 20 percent evaluation has been assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Therefore, a higher rating is not currently available per the Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010). 

The above determinations are based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities are productive of so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  Even as to his maximum 20 percent rating for chondromalacia of the left knee, the symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient probative evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  This issue is addressed in more detail in the following section.

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements in support of his claims.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain, instability, and limitation of motion.  See Washington, 19 Vet. App. at 362.  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu, 2 Vet. App. at 495.  Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert.  In this case, the preponderance of the evidence is against a higher rating for each disability discussed herein, and as such each claim must be denied.




















(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased evaluation for chondromalacia of the left knee, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for chondromalacia of the right knee, manifested by instability, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for degenerative joint disease of the left knee, manifested by limitation of flexion, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for degenerative joint disease of the right knee, manifested by limitation of flexion, currently evaluated as 10 percent disabling, is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, manifested by limitation of extension, is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee, manifested by limitation of extension, is denied.

Entitlement to an initial evaluation in excess of 10 percent for instability, left knee, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


